Citation Nr: 1509393	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

The propriety of the reduction of a prostate cancer disability evaluation from 100 to 20 percent disabling, effective June 1, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in February 2014; a copy of the transcript is included in Virtual VA and therefore has been associated with the record of evidence.

A claim of entitlement to service connection for bilateral foot cramps was appealed after the Veteran's Travel Board hearing in February 2014.  A videoconference hearing is in the process of being rescheduled.  This matter is not ready for appellate review, the Board will not take jurisdiction of it at this time.  


FINDING OF FACT

During hearing testimony in February 2014, the Veteran expressed his desire to withdraw his appeal for issue of the propriety of the reduction of a prostate cancer disability evaluation from 100 to 20 percent disabling, effective June 1, 2012.  


CONCLUSION OF LAW

The appeal with regard to the issue of the propriety of the reduction of a prostate cancer disability evaluation from 100 to 20 percent disabling, effective June 1, 2012, has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b)  (2014); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable). 

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate. See 38 U.S.C.A. § 7105(d)(5) (West 2002). 

The Veteran indicated during his hearing testimony that he wished to withdraw the issue of the propriety of the reduction of a prostate cancer disability evaluation from 100 to 20 percent disabling, effective June 1, 2012.  The withdrawal of this issue is valid.  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue of the propriety of the reduction of a prostate cancer disability evaluation from 100 to 20 percent disabling, effective June 1, 2012.  38 U.S.C.A. § 7105(d)(5)  (West 2014). 


ORDER

The propriety of the reduction of a prostate cancer disability evaluation from 100 to 20 percent disabling, effective June 1, 2012, is dismissed. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


